DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2021 has been entered.
 
Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stoermer et al. (US 2017/0273218 – hereinafter, “Stoermer”) in view of Sharma et al. (US 8,957,752 – hereinafter, “Sharma”).
With respect to claim 1, Stoermer teaches (In Figs 1-2) a heat dissipation housing of an electronic device, comprises: an outer casing (14/16), comprising a thickness portion (Portion of 16 between the top of 40 and the bottom of 44) and at least one first tenon (40) extending towards an inner direction of the outer casing from an inner surface of the thickness portion (See Figs 1-2); and a heat conduction block, comprising a base (35) and at least one second tenon (32) extending towards an outer direction of the outer casing from the base; wherein the at least one first tenon and the at least one second tenon are combined (See Fig 2), such that the at least one first tenon, the at least one second tenon and the base together form a column extending towards the inner direction of the outer casing from the inner surface of the thickness portion (See Fig 2); wherein the at least one second tenon comprises a polygonal tenon closely surrounding the at least one first tenon (See Fig 2, where two consecutive second tenons (32) are polygonal and closely surround (if partially) the at least one first tenon).  And while Stoermer does teach the outer casing is made of aluminum and thus has a thermal conductivity greater than .5 w/m-k, Stoermer fails to specifically teach or suggest that the heat dissipation housing which includes the outer casing and the heat conduction block, has a thermal conductivity greater than .5 w/m-k and an electrical insulation property.  Sharma, however, teaches the conventionality of making a housing out of a material which has an electrical insulation property and that has a thermal conductivity greater than .5 w/m-k (Col. 5, ll. 25-35).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Sharma with that of Stoermer, such that the housing, which includes the outer casing and the heat conduction block of Stoermer is made of a material which is electrically insulating and thermally conductive, as taught by Sharma, since doing so would provide for a housing with increased design freedom that is lighter in weight and which can be produced quickly (Col. 1, ll. 32-35).
With respect to claim 4, Stoermer further teaches that the thickness portion has a first thickness (See Fig 1); the at least one first tenon (40) has a first width smaller than or equal to a half of the first thickness (The width of the end of the tapered tenon is less than half of the first thickness of 16); the base (35) has a second thickness (See Fig 1); and the second tenon (32) has a second width smaller than or equal to a half of the second thickness (The width of the end of the tapered tenon is less half of the second thickness of the base, see Fig 1).
1.  Regarding the limitation to the material of the heat conduction block and the outer casing, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination2.  Accordingly, claim 5 is believed to be prima facie obvious.
With respect to claim 6, Stoermer further teaches that the outer casing or the heat conduction block further comprises: at least one rib (See Fig A) extending to a lateral surface of the column from the inner surface of the thickness portion.

    PNG
    media_image1.png
    319
    516
    media_image1.png
    Greyscale


With respect to claim 8, Stoermer further teaches that the base (35) and the at least one second tenon (32) are integrated into one piece (See Fig 1).
With respect to claim 9, Stoermer further teaches an electronic device, comprises: the heat dissipation housing according to claim 1; a heat generating component (20); and a thermal conductive material (26) interposed between the base of the heat conduction block and the heat generating component.  Stoermer fails to specifically teach or suggest that the thermal conductive material is a pad.  The Examiner hereby takes Official Notice of the conventionality of having a pad between a component and a heat sink.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of the EON with that of Stoermer such that a thermal pad is positioned between the component and the heat sink since doing so would provide a degree of cushion or shock protection to the component due to the slightly elastic features of a pad.
With respect to claim 10, Stoermer as modified by Chen and Tokita teaches that the column is solid column (See, for example, Tokita Fig 1).
With respect to claim 12, Stoermer further teaches that the thickness portion has a first thickness (See Fig 1); the at least one first tenon (40) has a first width smaller than or equal to a half of the first thickness (The width of the end of the tapered tenon is less than half of the first thickness of 16); the base (35) has a second thickness (See Fig 1); and the second tenon (32) has a second width smaller than or equal to a half of 
With respect to claim 13, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Regarding the limitation to the material of the heat conduction block and the outer casing, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  Accordingly, claim 5 is believed to be prima facie obvious.
With respect to claim 14, Stoermer further teaches that the outer casing or the heat conduction block further comprises: at least one rib (See Fig A) extending to a lateral surface of the column from the inner surface of the thickness portion.
With respect to claim 15, Stoermer further teaches that the thickness portion and the at least one first tenon (40) are integrated into one piece (See Fig 2).
With respect to claim 16, Stoermer further teaches that the base (35) and the at least one second tenon (32) are integrated into one piece (See Fig 1).
With respect to method claim 17, the method steps recited in the claims are inherently necessitated by the device structure as taught by the Stoermer and Sharma references.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stoermer in view of Sharma and further in view of Tokita et al. (US 7,821,125 – hereinafter, “Tokita”).
With respect to claim 2, Stoermer as modified by Sharma teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 2.  Tokita, however, teaches (In Fig 1) an outer casing (5) with at least one first tenon (5c) and a heat conduction block (3) comprising a second tenon wherein the combination of the first tenon and the second tenon creates a column that is solid (See Fig 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Tokita with that of Stoermer, such that the column created by the mating tenons is solid, as taught by Tokita, since doing so would increase heat transfer from the electronic device to the casing.
With respect to method claim 19, the method steps recited in the claims are inherently necessitated by the device structure as taught by the Stoermer, Sharma and Tokita references.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments
	With respect to the Applicants’ remarks to claims 1 and 17 that, “Thus, Stoermr fails to disclose “the heat dissipation housing has an electrical insulation property”, as recited in amended claim 1.” (Present remarks page 9) the Examiner agrees and notes that a new reference to Sharma has been introduced to remedy this deficiency.
	With respect to the Applicants’ remarks to claims 1 and 17 that, “Thus, Stoermr fails to disclose “the at least one second tenon comprises a polygonal tenon closely surrounding the at least one first tenon”, as recited in amended claim 1” (Present remarks page 10) the Examiner respectfully disagrees.  As seen in Fig A below (Reproduced from Fig 2 of Stoermer), the at least one second tenon is many sided and in fact closely surrounds most of the at least one first tenon.  Accordingly, Stoermer is believed to teach “the at least one second tenon comprises a polygonal tenon closely surrounding the at least one first tenon”.

    PNG
    media_image2.png
    328
    394
    media_image2.png
    Greyscale

(Present remarks pages 10-12) the Examiner agrees and notes that neither Chen nor Tokita are relied upon to teach the amended limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
        2 Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)